Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The IDS submitted 3/9/2022 was received and considered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0135304 A1 to Wentink et al. (Wentink).
Regarding claim 15, Wentink discloses receiving, by a network device (proximity server, ¶59) and from a first computing device associated with a first wireless network, first address information (wireless devices, such as 506, associated with AP and address information is recorded in entry in association table, ¶56); receiving, from a second computing device associated with a second wireless network, second address information (proximity server has access to proximity database of multiple wireless stations based on the procedure described in Fig. 5, ¶¶59-60); determining, based on the first address information and the second address information, that the first computing device and the second computing device provide overlapping wireless coverage areas (determining the devices are proximate, ¶¶68-69; ¶74); and causing, based on the determining, the first computing device and the second computing device to exchange address information (IDLP frame comprises MAC address of transmitting device, Fig. 19, where both devices exchange an IDLP frame, Fig. 18, 1810, 1814).
Regarding claim 16, Wentink discloses wherein the determining comprises determining that the first address information and the second address information comprise same address information of one of more user devices (information regarding associations requests is recorded, including MAC addresses of stations and access points, common MAC address of access point is used to determine proximity, ¶57, ¶68).
Regarding claim 17, Wentink discloses further comprising: sending, based on the determining, instructions to the first computing device, wherein the instructions cause the first computing device to send the first address information to the second computing device (IDLP frame comprises MAC address of transmitting device, Fig. 19, where both devices exchange an IDLP frame, Fig. 18, 1810, 1814).
Regarding claim 18, Wentink discloses further comprising: based on the determining: causing the first computing device (station 1802, Fig. 18) to send the first address information (IDLP frame comprises MAC address of transmitting device, Fig. 19, where both devices exchange an IDLP frame, Fig. 18, 1810, 1814) to a third computing device (Access point 1806, Fig. 18), and causing the second computing device to send the second address information to the third computing device (IDLP set request 1810 to wireless station 1804, Fig. 18). 

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner refers to the prosecution histories of 13/480,988 and 16/146,683 for discussions of relevant prior art previously cited. 
US 20090233646 A1 (Cyzs; Baruch et al.) (¶114) teaches base stations exchanging subscriber lists to increase availability.
US 2003/0021254 A1 (Fukuda) teaches determining base stations overlap based on the base stations sharing a network identification (Figs. 3-4).
US 2012/0195295 A1 (Elmaleh) teaches determining overlap in coverage area of terminals by matching access points accessed by devices (¶¶ 31, 51-52, 56, 58).

However, regarding claims 1, 8 and 19, the prior art fails to teach (alone or in a reasonable combination) receiving first and second address information from respective devices, determining, based on the first address information and the second address information, that the first computing device and the second computing device provide overlapping wireless coverage areas; sending, based on the determining, instructions to the first computing device, wherein the instructions cause the first computing device to send the first address information to the second computing device and based on the determining that the user device has access to the first wireless network, causing denial of the request, when considered in combination with the remaining elements of the claims as a whole.

Regarding claim 20, the prior art fails to teach (alone or in a reasonable combination) wherein the first address information comprises a list of media access control (MAC) addresses of a plurality of user devices that previously connected to the first wireless network when considered in combination with the remaining elements of the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
December 2, 2022